DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.
Applicant’s election without traverse of Group I in the reply filed on 6/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said inner plunger rod portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedrine (US Publication 2016/0325047 A1).
Regarding claim 1, Vedrine discloses a dual chamber syringe (100, Fig. 1), comprising: 
a syringe barrel (150) having a forward end (End towards 258), a rearward end (End opposite of 258) and at least one bypass protrusion (355) arranged along the longitudinal extent of said syringe barrel (Fig. 3); 
a finger grip element (180/140) coupled to said rearward end of said syringe barrel (Fig. 1), said finger grip comprises at least one protrusion (242a/242b) extending radially inwardly from an inner surface thereof (Fig. 2); 
	a plunger rod (110) operatively coupled with said finger grip element (Fig. 1); a guiding track (120) is formed on said plunger rod (Fig. 1) and comprises a helical track portion (122) and a longitudinal track portion (124); 
	and wherein upon relative displacement of said plunger rod and said finger grip element, said at least one protrusion is guided along said guiding track (Paragraph 529).
	Regarding claim 2, Vedrine discloses the dual chamber syringe according to claim 1 and wherein said helical track portion is connected to said longitudinal track portion (Fig. 1).
	Regarding claim 3, Vedrine discloses the dual chamber syringe according to claim 2 and wherein said helical track portion is connected to said longitudinal track portion by a raised ridge (418), whereas a step is formed between said helical track portion and said longitudinal track portion (Fig. 4B).
	Regarding claim 4, Vedrine discloses the dual chamber syringe according to claim 1 and wherein said plunger rod is configured to be threadably displaced relative to said finger grip element when said at least one protrusion is engaged with said helical track portion (Paragraph 529) and said plunger rod is configured to be axially displaced relative to said finger grip element when said at least one protrusion is engaged with said longitudinal track portion (Paragraph 540).
	Regarding claim 5, Vedrine discloses the dual chamber syringe according to claim 4 and also comprising a forward piston (258), an intermediate piston (256) and a rearward piston (254) slidably arranged within said syringe barrel (Paragraph 515) and wherein said rearward piston is attached to said plunger rod (Fig. 1).
	Regarding claim 6, Vedrine discloses the dual chamber syringe according to claim 5 and wherein said plunger rod is configured to be axially displaced relative to said finger grip element when at least a portion of said intermediate piston is displaced forwardly of said at least one bypass protrusion (Paragraphs  534 and 537).
Regarding claim 7, Vedrine discloses the dual chamber syringe according to claim 1 and wherein said plunger rod includes an inner plunger rod portion (211) fixedly connected to an outer plunger rod portion  (Rest of 110) and wherein said guiding track is formed on said outer plunger rod portion (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vedrine (US Publication 2016/0325047 A1) in view of Hiraoka et al. (WO 2012/067141 A1).
Regarding claim 8, Vedrine discloses the dual chamber syringe according to claim 5, wherein said plunger rod comprises an inner plunger rod portion (211).
Vedrine is silent regarding
wherein said inner plunger rod portion includes an externally threaded protrusion extending from a forward end thereof and said rearward piston includes an internally threaded socket adapted for threadable engagement with said externally threaded protrusion.
In analogous prior art, Hiraoka teaches
wherein said inner plunger rod portion (76) includes an externally threaded protrusion (76) extending from a forward end thereof (Fig. 3) and said rearward piston (50) includes an internally threaded socket (“Female screw hole”, page 35, 3rd Paragraph) adapted for threadable engagement with said externally threaded protrusion (Page 35, 3rd Paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner plunger rod of Vedrine to incorporate the teachings of Hiraoka to incorporate an externally threaded protrusion extending from a forward end thereof and said rearward piston of Vedrine to incorporate the teachings of Hiraoka to incorporate an internally threaded socket adapted for threadable engagement with said externally threaded protrusion in order to connect the plunger rod to the rearward piston (Page 35, 3rd Paragraph).
	Regarding claim 9, Vedrine in view of Hiraoka disclose the dual chamber syringe according to claim 8 and wherein the threading between said plunger rod and said rearward piston (Hiraoka) and the threading between the plunger rod and the finger grip element (Vedrine/Hiraoka) are different either in pitch or direction (Fig. 3, Hiraoka).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783